 

OMX HOLDINGS, INC.

4295 Hamilton Road

Suite 100

Buford, GA 30518

 

As of May 1, 2018

 

Edgar Woolard

107 Via Capri

Palm Beach Gardens, FL 33418

 

Dear Mr. Woolard

 

You are the sole holder of the 2,000 issued and outstanding shares (the
“Shares”) of OMX Holdings, Inc. (“OMX”) Series A Preferred Stock (the “Series A
Preferred Stock”). Pursuant to Article II B.2.b of OMX’s Amended and Restated
Certificate of Incorporation, the Series A Preferred Stock provide for payment
of a dividend of $50.00 per share of Series A Preferred Stock per annum (the
“Dividend Rate”) from funds legally available therefor. At April 30, 2018, an
aggregate of $248,767 of accrued dividends (the “Accrued Dividends”) remain
unpaid.

 

By a Letter Agreement dated as of December 31, 2016 (the “December 2016 Letter
Agreement”), we provided for payment of the certain accrued dividends and
certain advances to OMX in accordance with the terms of that certain Grid Note
dated December 31, 2016 (the “Grid Note”).

 

We hereby agree to the following revised terms with respect to payment of the
Accrued Dividends, the amount due to you under the Grid Note, and dividends
payable on the Shares with respect to future periods:

 

  1. Effective as of May 1, 2018, Article II B.2.b of OMX’s Amended and Restated
Certificate of Incorporation is hereby deemed amended to provide for a Dividend
Rate of $40.00 per share of Series A Preferred Stock per annum (the “Amended
Dividend Rate”).         2. It is contemplated that (i) Accrued Dividends, (ii)
all other amounts outstanding as of the date hereof under the Grid Note, and
(iii) all future dividends that shall accrue on the Shares at the Amended
Dividend Rate from date hereof through June 30, 2020, shall be paid by OMX to
you in the amounts and on the dates set forth on Schedule A attached hereto.

 

 

 

 

Edgar Woolard

May 1, 2018

Page 2

 

  3. This Letter Agreement shall replace the December 2016 Letter Agreement and
the Grid Note, both of which shall be terminated as of this date, and shall be
of no further force or effect.         4. Payments contemplated hereunder shall
be made only to the extent permitted under Omnimetrix LLC’s credit facility.
Accrued Dividends and future dividends shall be paid only to the extent provided
for under Article II B.2.b of OMX’s Amended and Restated Certificate of
Incorporation and permitted under Delaware law.

 

Kindly indicate your agreement to the foregoing by signing below in the space
provided for your name.

 

  Very truly yours,         OMX HOLDINGS, INC         By:       Walter Czarnecki
    President and Chief Executive Officer

 

CONSENTED AND AGREED TO:

 

_______________________________

Edgard Woolard

 

 

 

 

SCHEDULE A

 

Payment Schedule

($ in 000’s)

 

   Future
Dividend
Accrual   Payments   Outstanding Balance  Amount due at April 30, 2018      
      321                   Dividend Accrual Dates                June 30, 2018 
 22         343  September 30, 2018   20    -40    323  December 31, 2018   20  
 -60    283  March 31, 2019   20    -40    263  June 30, 2019   20    -40  
 243  September 30, 2019   20    -80    183  December 31, 2019   20    -90  
 113  March 31, 2020   20    -70    63  June 30, 2020   20    -83    0 

 

 

 

